 Case 6:20-cv-01438-RRS-CBW Document 52 Filed 06/17/21 Page 1 of 1 PageID #: 738

                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                  LAFAYETTE DIVISION


CALEB REESE ET AL                                      CASE NO. 6:20-CV-01438

VERSUS                                                 JUDGE ROBERT R. SUMMERHAYS

BUREAU OF ALCOHOL TOBACCO                              MAGISTRATE JUDGE CAROL B.
FIREARMS & EXPLOSIVES ET AL                            WHITEHURST


                                     NOTICE OF MOTION SETTING

       Please take notice that the Motion for Partial Summary Judgment (Document No. 49) filed by
Louisiana Shooting Association, Emily Naquin, Caleb Reese, Second Amendment Foundation, Firearms
Policy Coalition Inc on June 17, 2021 has been set before the Honorable Robert Summerhays.

                                                   Deadlines

       Any party who opposes the motion may file a memorandum in opposition within twenty-one (21)
days from the date of this notice. The movant may file a reply within fourteen (14) days after the
memorandum in opposition is filed. OPPOSITION TO THE MOTION MUST BE FILED TIMELY OR
THE MOTION WILL BE CONSIDERED UNOPPOSED.

                                              No Oral Argument
        It is the policy of the Court to decide motions on the basis of the record without oral argument.
Briefs should fully address all pertinent issues. All parties will be notified if the Court finds oral argument
is necessary. A written ruling will be issued in due course.

                                       Courtesy Copies Not Required

        The parties are relieved of their obligation under LR 7.1 to provide chambers with courtesy copy of
the briefs and any attachments filed in connection with this motion.



DATE OF NOTICE: June 17, 2021

                                             TONY R. MOORE
                                             CLERK OF COURT
